DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-5, 7, 10 and 11 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“the insurance premium setting section sets the insurance premium according to a numerical formula: Y = Ya x a, where Y is the insurance premium, Ya is the reference insurance premium, and a is a performance coefficient, the initial insurance premium set by the initial insurance premium setting section is used as the reference insurance premium during a first time of rental, and the insurance premium set during a last time of rental is used as the reference insurance premium during a second time of rental onwards, and the performance coefficient is calculated based on the breakdown-related information stored in the storage section” as recited in independent claim 1.
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 


The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
 	Allen et al (US Pat. No.10,713,726) disclose a system which include sensors associated with structures, such that the sensors acquire data sets associated with the structures.  The processor receives the data sets from the sensors, determines environmental conditions associated with the structures over a period of time, and determines a structural condition associated with one of the structures based on the data sets.  The processor also determines a maintenance condition associated with the one of the structures based on one of the data sets, determines operating parameters associated with appliances within the structure based on the one of the data sets, and determines habits of occupants associated with the one of the structures based on the one of the data sets.  The processor then adjusts properties of an insurance policy associated with the one of the structures based on the environmental conditions, the structural condition, the maintenance condition, the operating parameters.

	Deveraux et al (US Pub. No. 2016/0005130)  disclose a computer device and method for processing data to determine insurance coverage for objects and associated recoverable depreciation based upon informatic data. Informatic data is received from one or more informatic sensor devices relating to one or more objects associated with an insured property. Computer analysis is performed on the received informatic data to determine an insurance claim event for at least one of the one or more objects associated with the insured property. Computer analysis is also performed on the received informatic data to determine if recoverable depreciation is applicable to a determined insurance claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

March 8, 2022